DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
In a response filed on June 14, 2021 (the “Response”), Applicant amends claims 21, 22, 31, 32 and 40.
Claims 21-40 are presented for examination.
Response to Arguments
Applicant’s arguments submitted June 14, 2021 have been fully considered, but they are not persuasive for at least the following reasons.
On page 9, in the Remarks section of the Response, Applicant disagrees with the following position:
“‘a DLP policy template configured to install a DLP policy instance for an electronic file system’ can be ‘identified’ within the human mind.  Furthermore, the human mind can ‘create’ things.”

In response, Examiner notes that Applicant’s disagreement is presented without any actual support.  However, such conclusory arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP § 2145.
On page 10 of the Response, Applicant argues that “the present subject matter does not fall within any of these groups.”
However, Examiner respectfully disagrees with Applicant’s instant argument because: “the present subject matter” is actually directed to a “mental process,” as set forth in the subject matter eligibility rejections below.
On page 10, Applicant also argues that “there has been no showing that the claims merely apply to a concept ‘previously found to be abstract’ generically on a computer.”
In response, Examiner notes that Applicant presents its instant argument (i.e., that there must be a “showing that the claims merely apply to a concept ‘previously found to be abstract’ generically on a computer”) without any actual support.  However, as previously stated, such conclusory arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP § 2145.
Therefore, Examiner respectfully disagrees with Applicant’s instant argument because the claims have already been shown to be directed to an abstract idea in the subject matter eligibility rejections set forth below.  See also MPEP § 2106.04(a)(2)(III).
On page 10, Applicant further argues:
“The allegation that an element of the claim ‘can be identified’ within the human mind or that the human mind can create things entirely misreads the claims and improperly abstracts the claim language.”

In response, Examiner notes that Applicant presents its instant argument without any actual support.  However, such conclusory arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP § 2145.  Therefore, Examiner disagrees with Applicant’s instant argument because: the subject matter eligibility rejections set forth below, show that Applicant’s actual claim language is directed to an abstract idea.  See also MPEP § 2106.04(a)(2)(III).
On page 10, Applicant moreover argues:
“the Office Action has not shown how the human mind is configured to install or implement a DLP policy on an electronic file system or create objects configured to track metadata and state of the policy installed on the electronic file system.”

In response, Examiner notes that the limitation “install or implement a DLP policy on an electronic file system” is not actually required by the rejected claims.  Rather, the rejected claims merely require the receipt of “objects” that are “configured to implement a DLP policy instance on an electronic file system,” which reads on the display of an access control policy on a computer screen.  Therefore, Examiner further notes that although claims are interpreted in light of their specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
In addition, Examiner also notes that the limitation “create objects configured to track metadata and state of the policy installed on the electronic file system,” reads on the “short term memory” that a human mind may use to track data (e.g., metadata, DLP policy state data, etc.) that may be displayed on a screen.
At the end of page 10, Applicant argues:
“controlling operation of electronic file system by executing the DLP policy instance based on mapped deployment values...is beyond what can be performed solely in the human mind.”

However, Examiner respectfully disagrees with Applicant’s instant argument because its limitation “controlling operation of electronic file system” merely requires “executing the DLP policy instance based on mapped deployment values,” which reads on the mental process performed by an administrator to manually implement a DLP policy.
On page 11, although Applicant argues “that the present claims are directed to a practical application,” Applicant seems to be unable to identify the alleged “practical application....”

 On page 12,  Applicant argues:
“Clearly, under Step 2A of the Alice analysis, the claims are not directed towards and abstract idea, at least because the claims are directed toward a practical application.”

However, Examiner respectfully disagrees with Applicant’s instant argument for at least the same reason(s) set forth in item 10 above.
On page 13, Applicant argues:
“the present subject matter is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computers.”

In response, Examiner notes that Applicant’s instant argument is presented without any actual support.  However, as previously stated, such conclusory arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP § 2145. 
On page 13, Applicant also argues:
“the present approach implements a data loss prevention policy on an electronic file system through use of an object model that models objects, configured to control operation of the electronic file system based on mapped deployment values.”

However, the limitation upon which Applicant’s instant argument relies (i.e., implementing “a data loss prevention policy on an electronic file system through use of an object model that models objects, configured to control operation of the electronic file system based on mapped deployment values”) is not actually required by the claims.
Rather, as previously stated, the rejected claims merely require the receipt of “objects” that are “configured to implement a DLP policy instance on an electronic file Van Geuns, 988 F.2d 1181.
On page 13, Applicant further argues:
“the present claims do not merely recite performance of some business practice known from the pre-Internet world along with the requirement to [implement] it....”

However, Examiner respectfully disagrees with Applicant’s instant argument because the implementation of “data loss prevention policies” is a business practice that is as old as the concept of “proprietary information,” which actually does predate the Internet.
On page 13, Applicant moreover argues:
“Here, independent claim 1...is directed to a method performed by a computing system that controls operation of an electronic file system by executing a DLP policy instance, implemented based on a policy template that comprises an object model.  There is no pre-electronic analog.”

However, Examiner respectfully disagrees with Applicant’s instant argument because it is self-evident that the “pre-electronic analog” to “a computing system that controls operation of an electronic file system” is “a computing system that controls operation of a pre-electronic file system.”  Therefore, since humans are the pre-electronic analog for “a computing system that controls operation of an electronic file system,” Examiner respectfully submits that there actually is a “pre-electronic analog.”
At the end of page 14, Applicant argues:
“Duncan does not teach or suggest an object model approach.”

However, Examiner respectfully disagrees with Applicant’s instant argument because paragraph 87 of Duncan discloses that an “object model approach” may be used to implement Duncan’s “security wrapper.”
On pages 14-15, Applicant argues:
“The alleged DLP policy object (cited audit trace log 80), alleged policy rule object (database directory 66 of all permission wrapped data – paragraph [0061]) and alleged data classification rule object (cited content 42 of the permission wrapper 22) are not objects modeled by an object model and that have properties mapped to deployment values.”

However, Examiner respectfully disagrees with Applicant’s instant argument because paragraph 87 of Duncan indicates that an object model approach may be used to implement the elements of Duncan’s security wrapper.
In addition, Examiner also disagrees with Applicant’s instant argument for at least the reasons set forth in the prior art rejections below.  For example, Duncan teaches:
“create a DLP policy template definition that defines properties in the set of objects mapped to deployment values obtained from the electronic file system based on creation of the DLP policy instance using the DLP object model (¶ 87, 59 “table defines the default expected protection settings/policy template definition”; note: wrapper 22 may “create” access control settings/policy template definitions from a template [see ¶ 42, 59] also note that, by default, wrapper 22 can implement an “instance” of protection settings/access control settings, e.g., “how [] data will be shared” [see ¶ 41, 42, 43, 59])....”

On page 15, Applicant argues:
“the permission wrapper 22 is the data for which the user initiates a request to access (see FIG. 2).”

However, Examiner notes that Applicant’s instant argument is presented without any actual support because the cited figure (i.e., FIG. 2) fails to support the conclusion of Applicant’s instant argument.
On page 15, Applicant argues:
“The properties are not mapped to deployment values in the electronic file system.”


On page 15, Applicant further argues:
“Duncan also fails to teach or suggest ‘creating a DLP policy template definition that defines properties in the set of objects mapped to deployment values obtained from an electronic file system’....”

However, Examiner respectfully disagrees with Applicant’s instant argument for at least the reasons set forth in the prior art rejection below.  For example, paragraphs 42 and 60 indicate inter alia that: wrapper 22 may “create” policy template definitions (i.e., access control settings) from a template.
On page 15, Applicant moreover argues:
“Duncan at least does not teach or suggest a DLP policy template comprising an object model that models a set of objects or creating a DLP policy template definition that defines properties in a set of objects mapped to deployment values obtained from an electronic file system....”

However, Examiner respectfully disagrees with Applicant’s instant argument for at least the reasons set forth above in items 16, 17, 19 and 20.
On page 15, Applicant also argues:
“Duncan at least does not teach or suggest a DLP policy template comprising an object model that models a set of objects or creating a DLP policy template definition that defines properties in a set of objects mapped to deployment values obtained from an electronic file system....”



Since Applicant argues its remaining claims mutatis mutandis as per independent claims 21 and 31, Examiner’s rebuttal to Applicant’s foregoing arguments regarding claims 21 and 31, applies equally to Applicant’s remaining arguments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To be specific, claims 21, 31 and 40 have been amended to include inter alia the following recitation:
“the set of objects mapped to deployment values obtained from the electronic file system based on creation of the DLP policy instance using the DLP object model....”

However, there is insufficient antecedent basis for this limitation in the claims.  Hence, to cure the instant deficiency, Examiner suggests that Applicant amend the language preceding the “creating” limitation of the foregoing disputed claim language, to include the three following limitations:


(2) “obtaining deployment values from the electronic file system based on the creation of the DLP policy instance”; and

(3) “mapping a set of objects to the deployment values obtained from the electronic file system based on the creation of the DLP policy instance using the DLP object model”.

Regarding claims 22-30 and 32-39, these claims are rejected for failing to cure the foregoing deficiency of their base claims 21 and 31.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To be specific, in their preamble, claims 21, 31 and 40 are drawn to a method, computing system and hardware storage device, which typically fall under the process, machine and manufacture categories of patent eligible subject matter, respectively.  (Step 1: YES).
Turning to the body of the claims, claims 21, 31 and 40 further include the following limitations:
“creating a DLP policy template definition that defines properties in the set of objects mapped to deployment values obtained from the electronic file system based on creation of the DLP policy instance using the DLP object model; and
controlling operation of the electronic file system by executing the DLP policy instance based on the mapped deployment values.”

However, the human mind can “create” things such as:


Furthermore, the human mind (e.g., an administrator) can be used to “control” the “operation of the electronic file system by executing the DLP policy instance based on the mapped deployment values.”
Therefore, claims 21, 31 and 40 are directed to an abstract idea (namely, a mental process) because, as set forth above, their limitation can be performed within the human mind.  (Step 2A: YES).
Regarding the matter of significantly more, claims 21, 31 and 40 moreover include the following limitation:
“receiving a DLP policy template comprising an object model that models a set of objects configured to implement a DLP policy instance on an electronic file system, the set of objects comprising: a main DLP policy object configured to track metadata and state of the DLP policy instance; a policy rule object defining a policy directive as a match condition and an action derivable from the main DLP policy object; and a data classification rule object defining electronic data associated with the electronic file system to which the policy rule object is applied....”

However, this limitation is merely a data gathering step, which “cannot make an otherwise nonstatutory claim statutory.”  See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370-71 (Fed. Cir., 2011).  Therefore, the claims do not include any additional limitations that amount to significantly more than the aforementioned abstract idea.  (Step 2B: NO).
Regarding claims 22 and 32, these claims do no more than further define “the electronic file system” for which the foregoing abstract idea is intended to be used.  Therefore, these claims do not include a limitation that amounts to significantly more than the mental process set forth above.  (Step 2B: NO).
(Step 2B: NO).
Regarding claims 24 and 34, these claims require that their underlying mental process “identifies” a “DLP policy template” (1) is generic to more than one electronic file system and (2) includes “a set of template component fields.”  However, despite these requirements, the underlying mental process can still be performed within the human mind.  In addition, claims 24 and 34 further require transforming:
(1) “the generic DLP policy template into a first DLP policy instance that is specific to a first electronic file system by parameterizing the set of template component fields based on a first file system characteristic representing operation of the first electronic file system”; and
(2) “transform the generic DLP policy template into a second DLP policy instance that is specific to a second electronic file system by parameterizing the set of template component fields based on a second file system characteristic representing operation of the second electronic file system.”

However, both of these transformations can be performed within the human mind.  Therefore, claims 24 and 34 do not include a limitation that amounts to significantly more than the mental process set forth above.  (Step 2B: NO).
Regarding claims 25 and 35, these claims do no more than further define “the electronic file system” for which the aforementioned abstract idea is intended to be used.  Therefore, these claims do not include a limitation that amounts to significantly more than the mental process set forth above.  (Step 2B: NO).
Regarding claims 26 and 36, these claims merely require that “a DLP policy template” be created with “a set of policy template operations” and that each of the “policy template operations” can “operate upon the DLP policy template” that is (Step 2B: NO).
Regarding claims 27 and 37, these claims merely require that the “policy template operations” of the “DLP policy template” that is “identified” by the claims’ underlying mental process, each include “at least one of: an install operation, a remove operation, an import operation, an export operation, a query operation, or a delete operation.”  However, despite this requirement, the underlying mental process can still be performed within the human mind.  Therefore, claims 27 and 37 also fail to include a limitation that amounts to significantly more than the claimed invention’s underlying mental process.  (Step 2B: NO).
Regarding claims 28 and 38, these claims merely require that the creation of “a main DLP policy object” includes the creation of “operations” that can “act upon the DLP policy object” (note: the instant “operations” may be “administrator operations,” will would thus permit the operations of an administrator to “act upon the DLP policy object”).  However, despite this requirement, the underlying mental process can still be performed within the human mind.  Therefore, claims 28 and 38 do not include a limitation that amounts to significantly more than the claimed invention’s underlying mental process.  (Step 2B: NO).
Regarding claim 29, this claim merely requires that an “operation” of the “main DLP policy object” includes “creating a new policy object.”  However, despite this (Step 2B: NO).
Regarding claim 30, this claim merely requires that each “each main DLP policy object operation” includes at least one of the following operations: “creating a new state change, editing a state change, or deleting a state change.”  However, despite this requirement, the underlying mental process can still be performed within the human mind.  Therefore, claim 30 does not include a limitation that amounts to significantly more than the claimed invention’s underlying mental process.  (Step 2B: NO).
Regarding claim 39, this claim merely requires that “one of the main DLP policy object operations” includes “at least one of: creating a new policy object, creating a new state change, editing a state change, or deleting a state change.”  However, despite this requirement, the underlying mental process can still be performed within the human mind.  Therefore, claim 39 does not include a limitation that amounts to significantly more than the claimed invention’s underlying mental process.  (Step 2B: NO).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-28, 31-38 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Duncan et al. (US 2006/0048224 A1, hereinafter Duncan).
Duncan teaches a computing system (example: 64, FIGS. 3-6) (¶ 62 “host PC 64”) comprising:
at least one processor (note: it is implicit that PC 64 includes a “processor” since it is a “personal computer” (PC), which is a “processor system” [see ¶ 62]); and
memory storing instructions executable by the at least one processor (note: it is implicit that PC 64 includes “memory” because that is where personal computers store their executable instructions such as software (e.g., wrapper 22) and firmware [see ¶ 62, 26]), wherein the instructions, when executed, configure the computing system to:
receive a DLP policy template (76, FIGS. 4-6) comprising an object model that models a set of objects configured to implement a DLP policy instance on an electronic file system (23, FIG. 2) (¶ 45, 44, 43 “sensitive data 23”; ¶ 58 “default permission templates 76”; ¶ 59 “a permission template [] consists of an aggregated set of digital rights permission settings/DLP policy...for protected data”; ¶ 87 “security wrapper object”; note: Duncan relates to “the protection of sensitive digital information,” i.e., data loss prevention [see ¶ 3], and Duncan’s “sensitive digital information” is located within an electronic file system, e.g., the “Protected Folders and Files 23” depicted in FIG. 2 [see ¶ 43, 44, 45] also note that, by default, wrapper 22 can implement an “instance” of protection settings/ access control settings, e.g., “how [] data will be shared” [see ¶ 41, 42, 43, 59] and not only is template 76 a model of objects, but also it is implicit that template 76 must have been “received” at some point in time [see ¶ 58, 59]), the set of objects comprising:

a policy rule object defining a policy directive as a match condition and an action derivable from the main DLP policy object (¶ 66 “Since... wrapper 22 [] default permission templates...correspond to the combination of the user rights and the stage of the information lifecycle, the default permission templates 76 can be automatically enforced [i.e., an action]...if a change in information lifecycle stage or user locality occurs [i.e., a match condition]”; ¶ 60 “log 80 is...to provide a log file list of all changes in permission settings and...Access Control Rules”; note: Duncan’s “policy rule object” defines that an “action” of enforcing a corresponding DLP policy is performed for a “match condition” where a “change in information lifecycle stage or user locality occurs,” which is a policy directive [see ¶ 64] and the “action” of Duncan’s “policy rule object” may be derived from log 80 [see ¶ 60, 66]); and
a data classification rule object defining electronic data associated with the electronic file system to which the policy rule object is applied (¶ 42 “data classification rule/rules that [] define what stage of the information lifecycle the data is in”; ¶ 58, 57 “rules by which the information should be protected at each stage of the information lifecycle”);
create a DLP policy template definition that defines properties in the set of objects mapped to deployment values obtained from the electronic file system based on creation of the DLP policy instance using the DLP object model (¶ 87, 59 “table defines the default expected protection settings/policy template definition”; note: wrapper 22 may “create” access control settings/policy template definitions from a template [see ¶ 42, 59] also note that, by default, wrapper 22 can implement an “instance” of protection settings/access control settings, e.g., “how [] data will be shared” [see ¶ 41, 42, 43, 59]); and
control operation of the electronic file system by executing the DLP policy instance based on the mapped deployment values (¶ 29 “controlling/enforcing discretionary access control rights to the data...control/enforce rules associated with users, and their rights to access the data”; ¶ 68 “identifies...action to take”; ¶ 92, 75, 73 “actions that are taken with respect to the rules”).
Regarding claims 22 and 32, Duncan teaches all of the limitations of claims 21 and 31, as previously presented, and further teaches: wherein the electronic file system comprises a file server (115, FIG. 6) configured to communicate with a client (64, FIG. 6), the client configured to request access to data and upload data to the file server (¶ 8 “digital information may be uploaded/saved or FTP'd to a file server; which the recipient/ client may access to download the information”; ¶ 13, 15, 22 “file server”; ¶ 70 “email servers 115”; note: an email server’s clients typically request to upload and download data to the server in order to send and retrieve email messages, respectively [see ¶ 70, 8] also note that an author uploads/saves or FTP’s Duncan’s digital information [see ¶ 8, 7] and that Duncan’s author is user 26 of client 64 [see ¶ 61, 62).
Duncan teaches all of the limitations of claims 22 and 32, as previously presented, and further teaches: wherein the DLP policy instance is implemented for a plurality of electronic file systems, each electronic file system comprising one or more file servers (115, FIG. 6 and 148, FIG. 7), each file server configured to communicate with a plurality of clients (¶ 43 “files/data 23...associated with user 26...data is typically only password controlled...the author or owner of the data will have full access to the information”; ¶ 69 “corporate users/multiple clients”; ¶ 70 “End-users 120a and 120b predominately transfer files and content to each other via e-mail”; ¶ 84 “scan individual files 1 19c attached to multiple servers/email messages 118 or stored on file systems 148, to...take action based on the policy settings/instance”; note: Duncan’s teachings may be implemented with multiple clients 23 [see ¶ 62 and FIGS. 3-6] also note that, by default, wrapper 22 can install an “instance” of protection settings/access control settings, e.g., “how [] data will be shared” [see ¶ 41, 42, 43, 59]).
Regarding claims 24 and 34, Duncan teaches all of the limitations of claims 23 and 33, as previously presented, and further teaches wherein the DLP policy template comprises a set of template component fields and is generic to the plurality of electronic file systems (note: as illustrated in FIG. 3, Duncan’s DLP policy/protection template may include generic fields such as a “device” field and a “network” field [see ¶ 62 and FIG. 3]), the method further comprising:
transforming the generic DLP policy template into a first DLP policy instance that is specific to a first electronic file system (68, FIG. 3) by parameterizing the set of template component fields based on a first file system characteristic representing operation of the first electronic file system (¶ 62 “user 26 [] is locally connected 68”; ¶ 69 
transforming the generic DLP policy template into a second DLP policy instance that is specific to a second electronic file system (72, FIG. 3) by parameterizing the set of template component fields based on a second file system characteristic representing operation of the second electronic file system (¶ 62 “remotely connected [] 72”; ¶ 69 “corporate users”; note: Duncan’s protection template/DPS policy can transform/change  for different systems, e.g., Duncan’s “moderately trusted” instance of a protection template/DPS policy is specific to the file system of a home 72 workspace [see ¶ 62 and FIG. 3]).
Regarding claims 25 and 35, Duncan teaches all of the limitations of claims 24 and 34, as previously presented, and further teaches wherein the first electronic file system is configured to provide a first service that is different than a second service provided by the second electronic file system (note: Duncan’s file systems may provide different services [see ¶ 84], for example the private enterprise services of an office electronic file system 68 may be different from a service [e.g., a “dial up” service] of a home electronic file system 72 [see ¶ 62]).
Regarding claims 26 and 36, Duncan teaches all of the limitations of claims 21 and 31, as previously presented, and further teaches wherein creating a DLP policy template comprises: creating a set of policy template operations, each policy template operation configured to operate upon the DLP policy template (note: as illustrated in 
Regarding claims 27 and 37, Duncan teaches all of the limitations of claims 26 and 36, as previously presented, and further teaches wherein each policy template operation comprises at least one of: an install operation, a remove operation, an import operation, an export operation, a query operation, or a delete operation (¶ 40 “in the creation stage 10...users that have access to the data...is typically only the author”; ¶ 41 “author...having full control over...which users the data will be shared with/export operation”; note: as illustrated in FIG. 1, Duncan’s untrusted trusted template of electronic distribution phase 12 includes an view and auto-receipt/import operation, Duncan’s moderately trusted template of review and collaborate phase 14 includes a remove/delete operation, Duncan’s moderately trusted template of publication phase 16 must include an import operation in order to be able to view and read, Duncan’s moderately trusted template of reference phase 18 and archival phase 20 includes a share/export operation [see ¶ 39 and FIG. 1]).
Regarding claims 28 and 38, Duncan teaches all of the limitations of claims 21 and 31, as previously presented, and further teaches wherein creating a main DLP policy object comprises: creating a set of main DLP policy object operations, each DLP policy object operation configured to act upon the DLP policy object (¶ 60 “audit trace log 80 also maintains information on...creation”; ¶ 66 “sharing operations”; note: as illustrated in FIG. 5, Duncan’s man DLP policy object 80 may include operations, .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29, 30 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Kuo et al. (US 2011/0047274 A1, hereinafter Kuo).
Regarding claim 29, Duncan teaches all of the limitations of claim 28, as previously presented, and further teaches: the main DLP policy object operations (¶ 60 “audit trace log 80 also maintains information on...creation”; ¶ 66 “sharing operations”; note: as illustrated in FIG. 5, Duncan’s man DLP policy object 80 may include operations, illustrated in FIG. 1, that correspond to Duncan’s DPL policy object/ protection state [see 66, 57, FIGS. 1 and 5]).
However, Duncan does not explicitly disclose, yet Kuo teaches: wherein at least one of a main DLP policy object operations comprises creating a new policy object (¶ 19 “creation of a new policy template/object”; ¶ 31 “policy creation system”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Kuo for creating a new policy object.  The teachings of Kuo, when used within the operations of the existing system of Duncan’s main DLP policy object, will improve the DLP policy object by 
Regarding claim 30, Duncan teaches all of the limitations of claim 28, as previously presented, and further teaches: the main DLP policy object operations (¶ 60 “audit trace log 80 also maintains information on...creation”; ¶ 66 “sharing operations”; note: as illustrated in FIG. 5, Duncan’s man DLP policy object 80 may include operations, illustrated in FIG. 1, that correspond to Duncan’s DPL policy object/ protection state [see 66, 57, FIGS. 1 and 5]).
However, Duncan does not explicitly disclose, yet Kuo teaches: wherein each main DLP policy object operation comprises at least one: creating a new state change, editing a state change, or deleting a state change (¶ 31 “when a policy template is first built, it can be assigned with a New state”; ¶ 32 “When a policy template does not meet the standards, the policy template can be assigned a Re-evaluate state, and a user can be alerted via the terminal 132, for example, to edit/modify the policy.  The policy state can be changed”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Kuo for changing a state.  The teachings of Kuo, when used within the existing system of Duncan’s main DLP policy object, will improve the main DLP policy object by enabling it to change a state of a policy of the system and, thereby, make a policy more dynamic by having it reflect the various stages of its lifecycle.
Regarding claim 39, Duncan teaches all of the limitations of claim 28, as previously presented, and further teaches: the main DLP policy object operations (¶ 60 
However, Duncan does not explicitly disclose, yet Kuo teaches: wherein at least one of a main DLP policy object operations comprises at least one of: creating a new policy object, creating a new state change, editing a state change, or deleting a state change (¶ 19 “creation of a new policy template/object”; ¶ 31 “policy creation system... when a policy template is first built, it can be assigned with a New state”; ¶ 32 “When a policy template does not meet the standards, the policy template can be assigned a Re-evaluate state, and a user can be alerted via the terminal 132, for example, to modify/ edit the policy.  The policy state can be changed”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Kuo (1) for creating a new policy object and (2) for changing a state.  The teachings of Kuo, when used within the operations of the existing system of Duncan’s main DLP policy object, will improve the DLP policy object by enabling it: (1) to create the system’s new policy object and, thereby, instantiate a new policy for the system, and (2) to change a state of a policy of the system and, thereby, make a policy more dynamic by having it reflect the various stages of its lifecycle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/KALISH K BELL/Examiner, Art Unit 2432